Memorandum. The order appealed from should be affirmed. At the hearing, respondent corroborated rather than contradicted petitioner’s evidence. This posture accounts in part *702for the present state of the record, which is too sparse and undeveloped to properly present the substantive issue tendered in this unduly delayed appeal.
Chief Judge Bbeitel and Judges Gabbielli, Jones, Wachtleb, Rabin, Stevens and Witmeb* concur.
Order affirmed, without costs, in a memorandum.

 Designated pursuant to section 2 of article VI of the State Constitution.